Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 13, 2021

                                     No. 04-21-00145-CV

                                       Arthur BOUIER,
                                           Appellant

                                               v.

                                         JEFF 1, LLC,
                                           Appellee

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-CI-00448
                          Honorable Laura Salinas, Judge Presiding


                                        ORDER

        Appellant filed his brief on May 7, 2021, but Appellant’s brief does not comply with
Rule 38.1 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 38.1. Specifically, the
brief has the following defects:
       •   the Statement of the Case is just over two pages long, discusses the facts, and
           includes arguments, contra id. R. 38.1(d);
       •   the Statement of Facts refers to numerous documents, but it has only one citation to
           the clerk’s record, and it refers to several documents or authorities that appear to be
           outside the appellate record, contra id. R. 38.1(g); Greystar, LLC v. Adams, 426
           S.W.3d 861, 865 (Tex. App.—Dallas 2014, no pet.) (“[A]n appellate court may not
           consider matters outside the record . . . .”);
       •   the Argument section contains no citations to the record, contra id. R. 38.1(i);
       •   there is no Appendix, contra id. R. 38.1(k); and
       •   the Certificate of Compliance omits the required word count, contra id. R. 9.4(i)(3).
        This court may order a party to amend, supplement, or redraw a brief if it flagrantly
violates Rule 38. See id. R. 38.9(a). We conclude that the defects described above constitute
flagrant violations of Rule 38.
       Therefore, we STRIKE Appellant’s brief and ORDER Appellant to file an amended brief
within TEN DAYS of the date of this order. The amended brief must correct all the
violations listed above and fully comply with the applicable rules. See, e.g., id. R. 9.4, 9.5,
38.1. If the amended brief does not comply with this order, we “may strike the brief, prohibit
[Appellant] from filing another, and proceed as if [Appellant] had failed to file a brief.” See id.
R. 38.9(a); see also id. R. 38.8(a) (authorizing this court to dismiss an appeal if an appellant fails
to timely file a brief).
        If Appellant timely files a brief that complies with this order, Appellee’s brief will be due
thirty days after Appellant’s brief is filed. See TEX. R. APP. P. 38.6(b).




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of May, 2021.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court